Citation Nr: 1515696	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  05-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 2004 for the grant of service connection for ischemic heart disease, status post myocardial infarction.

2.  Entitlement to an effective date earlier than August 27, 2004 for the grant of special monthly compensation (SMC) based on being housebound.

3.  Entitlement to a rating higher than 60 percent for urinary incontinence.

4.  Entitlement to an initial rating higher than 60 percent for ischemic heart disease from August 27, 2004 to February 23, 2008, also a rating higher than 60 percent from June 1, 2008 to October 12, 2010, and a rating higher than 30 percent since October 13, 2010.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) from May 5, 2003 to August 26, 2004.

6.  Entitlement to an effective date earlier than April 30, 2007 for the establishment of eligibility for Dependents' Educational Assistance (DEA).
REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from May 1968 to September 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2004 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2012 decision, the Board readjudicated a claim for an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD), and granted a greater 100 percent disability rating retroactively effective from May 5, 2003.  The Board denied the derivative claim for a TDIU since August 27, 2004 (although not prior) as moot, and granted an earlier effective date of August 27, 2004, for the SMC on account of being housebound.

Also in that July 2012 decision, the Board instead remanded the claims for an increased rating for the urinary incontinence, for an effective date earlier than August 27, 2004, for the grant of service connection for the ischemic heart disease, for higher ratings for the ischemic heart disease, for an effective date earlier than April 30, 2007, for establishing DEA eligibility, and for an earlier effective date - that is, prior to August 27, 2004, for the SMC on account of being housebound.  The Veteran needed to be provided a Statement of the Case (SOC) concerning these claims.  The Board also remanded his TDIU claim for the period May 5, 2003 to August 26, 2004, since inextricably intertwined.

The required SOC was provided in September 2012, and in response the Veteran perfected his appeal of these claims in October 2012 by filing the required timely Substantive Appeal (VA Form 9 or equivalent).  There was compliance, certainly substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141


FINDINGS OF FACT

1.  The first diagnosis of ischemic heart disease is in an August 2004 VA progress note.

2.  Prior to August 27, 2004, the Veteran had a service-connected disability rated as 100-percent disabling, but he did not have an additional service-connected disability independently rated as at least 60-percent disabling.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than August 27, 2004 for the grant of service connection for ischemic heart disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2014).

2.  The criteria also are not met for SMC at the housebound rate prior to August 27, 2004.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Veterans Claims Assistance Act (VCAA) notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he or she is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  Ideally, this notice should precede the initial adjudication of the claim by the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively 'cured' by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The claimant, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


In regards to these earlier effective date claims being decided, the requirement of VCAA notice does not apply.  Where a claim for service connection or other compensation benefit has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the AOJ's decision as to the 'downstream' effective date assigned does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Rather, according to the holding in Goodwin and its progeny, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the claimant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC discussing these downstream claims for an earlier effective date, citing the applicable statutes and regulations, and providing reasons and bases for not assigning an earlier effective date.  See Huston v. Principi, 17 Vet. App. 195 (2003) (indicating explanation is required that an earlier-filed claim, which was not decided and that did not become a final and binding determination, is needed).  Thus, no further notice is required.

And as concerning the duty to assist the Veteran with these claims, all records identified as potentially relevant have been obtained, if obtainable.  Moreover, as will be explained, resolution of these earlier-effective-date claims ultimately turns on when he filed these claims or established entitlement to the requested benefit, so an examination and opinion - including a "retrospective" opinion such as to determine the severity of disabilities in years past - are not needed to fairly decide these claims.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) ; 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).


II.  Earlier Effective Date for Service Connection for Ischemic Heart Disease

Generally, the effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an 'application' is received; and 'date of receipt' means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).  The regulations use the terms 'claim' and 'application' interchangeably, and they are defined broadly to include 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Moreover, the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).


There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).

A second exception to the provisions set forth above is for cases involving presumptive service connection due to herbicide exposure.  In this case, the award of service connection for the Veteran's ischemic heart disease was made pursuant to the principles of presumptive service connection due to herbicide exposure, based upon a liberalizing law.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

District court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, which became effective on September 24, 2003.  That regulation defines a 'Nehmer class member' to include a Veteran who is disabled, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a 'Nehmer class member' has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

As defined in the current regulations, the term 'covered herbicide diseases' means a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2)(i).  Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, the new presumption for that condition must follow the effective date rules as stipulated by Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). See 75 Fed. Reg. 53,202 (2010).

Here, though, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985 and May 3, 1989.

In May 2003, the RO received its first correspondence from the Veteran, a VA Form 21-526 (Veteran's Application for Compensation or Pension).  Therein, he noted bilateral hearing loss, tinnitus, back injury, bilateral knee injury, PTSD, and a lung condition as the diseases or disabilities for which the claim of entitlement was being made.  Based on this notation, this document cannot be construed as an initial claim for service connection for any type of heart disease inasmuch as there was no express or implied mention of heart disease of any sort.  Nevertheless, the September 2011 RO decision granting service connection for ischemic heart disease found this to be the date of claim.

In a June 2005 Substantive Appeal on other issues, the Veteran argued that his service-connected PTSD was affecting his heart.  The Board considers this an informal claim for service connection for the hear disability he was alleging to be the result of his service-connected PTSD.  See 38 C.F.R. § 3.310(a) and (b) (permitting the granting of service connection for disability shown to be proximately due to, the result of, or aggravated by a service-connected disability).  

In June 2007, the Veteran filed another informal claim for a heart disorder, which was denied in a July 2008 decision, and not appealed by him.  In a February 2010 decision, the RO denied the claim for a heart disorder as secondary to service-connected diabetes mellitus.  The Veteran filed another informal claim for service connection for a heart disorder in March 2010.  

There is no documentation in the record establishing that the Veteran had submitted another claim, formal or otherwise, for a heart disorder at any time prior to June 2005.  He also did not submit a claim of entitlement to service connection for ischemic heart disease within one year of his separation from service.  Therefore, assignment of an effective date back to the day following his discharge from service clearly is not possible.  Moreover, as his original claim for heart disease was received by VA on June 30, 2005 (or May 2003, as found by the RO), which is between May 3, 1989, and August 31, 2010, (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  The evidence establishes that the first objective indication of ischemic heart disease was during an August 27, 2004 VA exercise stress test.  Therefore, the date the disability arose for all intents and purposes is August 27, 2004, in turn meaning the effective date for the eventual grant of service connection for this disease cannot be prior to that date.  Therefore, the claim must be denied.

III.  Earlier Effective Date for the SMC

The Veteran receives SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) from August 27, 2004, based on his temporary 100 percent disability rating for his ischemic heart disease and his other disabilities, independently rated at 60 percent or more.  In this decision, however, the Board is denying entitlement to SMC at this housebound rate from an effective date prior to August 27, 2004.


A review of the relevant procedural history as it pertains to his entitlement to SMC at the housebound rate shows that a February 2010 rating decision granted his claim of entitlement to service connection for urinary incontinence and assigned an initial 40 percent disability rating retroactively effective from April 27, 2009.  In a subsequent March 2011 rating decision, however, he received a higher 60 percent rating for this disability as of July 15, 2010.  And an even more recent September 2011 rating decision also granted his claim for entitlement to service connection for ischemic heart disease associated with herbicide exposure and assigned an initial disability rating of 60 percent from August 27, 2004.  Thereafter, he received an evaluation of 100 percent from February 24, 2008, a 60 percent rating from June 1, 2008, and has had a 30 percent rating since October 13, 2010.  Consequently, he was also granted SMC at the housebound rate for the period dating from February 24, 2008 to June 1, 2008.  He appealed for an earlier effective date and the July 2012 Board decision granted an earlier effective date for the SMC of August 27, 2004. 

SMC is payable when the Veteran has a single service-connected disability rated as 100-percent disabling and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This requirement is met when he is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by this statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated as 
100-percent disabling.

Here, the Veteran has a 100 percent rating for his PTSD, alone, retroactively effective from May 5, 2003.  Therefore, he meets the SMC requirement of a 'service-connected disability rated as total.'  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, as for the next requirement, he does not have a 60 percent rating for his ischemic heart disease effective prior August 27, 2004, nor does he have any other service-connected disability that has been independently rated as at least 60-percent disabling continuously prior to August 27, 2004.  Prior to August 27, 2004, his service-connected disabilities, other than PTSD, consisted of tinnitus as 10-percent disabling and bilateral hearing loss, rated as 0-percent disabling.  Therefore, the criteria for SMC at the housebound rate are not met prior to August 27, 2004.  


ORDER

Entitlement to an effective date earlier than August 27, 2004, for the grant of service connection for ischemic heart disease, status post myocardial infarction, is denied.

Entitlement to an effective date earlier than August 27, 2004, for the grant of SMC based on being housebound also is denied.


REMAND

The Board finds a remand (rather than decision) necessary as concerning the remaining claims since the AOJ failed to address all issues in the prior July 2012 Board remand.  The July 2012 Board decision remanded the claim of entitlement to an effective date earlier than April 30, 2007, for the establishment of DEA eligibility for an SOC.  The September 2012 SOC subsequently issued on remand, however, failed to address this issue.  Additionally, the July 2012 Board decision remanded the issue of entitlement to a TDIU for the period from May 5, 2003 to August 26, 2004, since inextricably intertwined with the effective date claims.  But there is no indication that the issue of entitlement to a TDIU from May 5, 2003 to August 26, 2004 was readjudicated on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance). 

The Board also notices that the most recent treatment records in the file are VA treatment records dated in March 2011.  The most recent VA examination for ischemic heart disease is dated in October 2010, and the most recent VA examination for urinary incontinence is dated in February 2011.  The AOJ therefore should obtain all outstanding VA and/or private treatment records as concerning the ischemic heart disease and urinary incontinence dated since March 2011 and should consider whether additional VA compensation examinations are needed reassessing the severity of these service-connected disabilities.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all health care providers, VA and/or private, who have treated his urinary incontinence and/or ischemic heart disease since March 2011.  After securing the necessary release(s), obtain these additionally identified records and associate them with the electronic (paperless) file.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran and his representative appropriately notified so they have opportunity to obtain and submit the records for review.

2.  Upon receipt of all additional records, consider whether it is necessary to have the Veteran reexamined to reassess the severity of his service-connected ischemic heart disease and/or urinary incontinence.  

3.  Send the Veteran an SOC concerning the issue of entitlement to an effective date earlier than April 30, 2007, for the establishment of DEA eligibility.  Also advise him that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to complete the steps necessary to 'perfect' his appeal to the Board concerning this additional claim.  He also must be advised of the amount of time he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal concerning this claim in response to the SOC should this claim be returned to the Board for further appellate consideration.

4.  Readjudicate the claim of entitlement to a TDIU from May 5, 2003 to August 26, 2004.  Consider whether it is necessary to obtain a retrospective medical opinion concerning this claim, including in terms of the functional effects of the service-connected disabilities on the Veteran's employability during this earlier time frame - meaning his ability to obtain and maintain substantially gainful employment versus just marginal employment, irrespective of the total rating for his PTSD.

To facilitate making this important determination, the claims file, including a complete copy of this decision and remand, must be made available to the examiner for review of the pertinent medical and occupational history.

The examiner is reminded that only the Veteran's 
service-connected disabilities are to be considered in making this employability determination, not also his age or impairment attributable to disabilities that are not service connected.

The Veteran is hereby advised that failure to report for the examination, without good cause, if determined to be needed, will ("shall") have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If any claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of all claims that remain.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


